Exhibit 10.1 AMENDMENT OF SOLICITATION/MODIFICATION OF CONTRACT 1. CONTRACT ID CODE N/A PAGE OF PAGES 1 2 2. AMENDMENT/MODIFICATION NO. Modification 0001 3. EFFECTIVE DATE See Block 16 C 4. REQUISITION/PURCHASE REQ. NO N/A 5. PROJECT NO. (if applicable) N/A 6. ISSUED BY CODE N/A 7. ADMINISTERED BY (If other than Item 6) CODE N/A DHHS/ASPR/AMCG 330 Independence Avenue, SW, Room G640, Washington, DC20201       8. NAME AND ADDRESS OF CONTRACTOR (No., street, county, State, and Zip Code) SIGA TECHNOLOGIES, INC. 35 E 62nd Street New York, NY10065 (X) 9A. AMENDMENT OF SOLICITATION NO. 9B. DATED (SEE ITEM 11)      X 10A. MODIFICATION OF CONTRACT/ORDER NO. HHSO100201100001C CODE:N/A FACILITY CODE:N/A 10B. DATED (SEE ITEM 13) 05/13/2011 11. THIS ITEM ONLY APPLIES TO AMENDMENTS OF SOLICITATIONS The above numbered solicitation is amended as set forth in item 14.The hour and date specified for receipt of Offers is extended is not extended. Offers must acknowledge receipt of this amendment prior to the hour and date specified in the solicitation or as amended by one of the following methods: (a) By completing Items 8 and 15, and returning copies of the amendment; (b) By acknowledging receipt of this amendment on each copy of the offer submitted; or (c) By separate letter or telegram which includes a reference to the solicitation and amendment numbers.FAILURE OF YOUR ACKNOWLEDGMENT TO BE RECEIVED AT THE PLACE DESIGNATED FOR THE RECEIPT OF OFFERS PRIOR TO THE HOUR AND DATE SPECIFIED MAY RESULT IN REJECTION OF YOUR OFFER. If by virtue of this amendment, you desire to change an offer already submitted, such change may be made by telegram or letter, provided each telegram or letter makes reference to the solicitation and this amendment, and is received prior to the opening hour and date specified. 12. ACCOUNTING AND APPROPRIATION DATA (If Required)N/A 13. THIS ITEM APPLIES ONLY TO MODIFICATIONS OF CONTRACTS/ORDERS, IT MODIFIES THE CONTRACT/ORDER NO. AS DESCRIBED IN ITEM 14. (Y) A. THIS CHANGE ORDER IS ISSUED PURSUANT TO: (Specify authority) THE CHANGES SET FORTH IN ITEM 14 ARE MADE IN THE CONTRACT ORDER NO. IN ITEM 10A. X FAR 52.243-1 Changes - Fixed Price (AUG 1987) B. THE ABOVE NUMBERED CONTRACT/ORDER IS MODIFIED TO REFLECT THE ADMINISTRATIVE CHANGES (such as changes in paying office, appropriation date, etc.) SET FORTH IN ITEM 14, PURSUANT TO THE AUTHORITY OF FAR 43,103 (b). C. THIS SUPPLEMENTAL AGREEMENT IS ENTERED INTO PURSUANT TO AUTHORITY OF: FAR 1.605-1:Mutual Agreement of all parties D. OTHER (Specify type of modification and authority)       E. IMPORTANT: Contractor [X] is not, [ ] is required to sign this document and return 0 copies to the issuing office. 14. DESCRIPTION OF AMENDMENT/MODIFICATION (Organized by UCF section headings, including solicitation/contract subject matter where feasible.) PURPOSE:The purpose of this modification is to delete Contract Line Item (CLIN) 14.The Price Schedule is revised as noted on the continuation sheet. FUNDS ALLOTTED PRIOR TO MOD #10 FUNDS ALLOTTED WITH MOD #10 $ 0.00 TOTAL FUNDS ALLOTTED TO DATE $432,885,825.00 (Unchanged) EXPIRATION DATE:
